DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,271,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/527,817
Patent 11,228,809
1. A system, comprising: 
a memory for storing instructions; a first processor in an interactive service provider for delivery of at least one service over media content to a client device, wherein the media content is prepared by a video service provider, 
wherein the first processor is configured to execute the instructions to:
 insert at least one of a plurality of digital watermarks or a plurality of digital fingerprints in the media content, 
wherein the media content comprises programming media content and non-programming media content; 
search for at least one of fingerprint information or watermark information in a registry for the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the media content, based on analysis of at least one of a context, a user preference, or a defined goal of different segments in the programming media content and the non-programming media content, 
wherein the video service provider comprises a second processor for delivery of the media content to the client device, wherein the second processor is configured to: 
transmit a media stream of the media content to the client device, 
wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints are at a plurality of event opportunities in the media content, 
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content; and 
wherein the client device comprises a third processor, wherein the third processor is configured to: 
detect the at least one of the plurality of digital watermarks or the plurality of digital fingerprints inserted in the playback duration of the media content at the client device; 
render a plurality of overlay graphics on the media content for the plurality of candidate time intervals in the media content in the playback duration of the media content based on the at least one of fingerprint information or watermark information; 
determine availability of a set of input devices within a distance from the client device or a secondary device paired with the client device; 
activate at least one of the plurality of overlay graphics on the media content from a repository of overlay graphics or one or more input devices of the set of input devices in a vicinity of the client device; 
render a notification sent to the client device by the interactive service provider, based on a history of the at least one service delivered by the interactive service provider, and 
wherein at least one of the one or more input devices are paired with at least one of the client device or the secondary device; 
receive one or more trigger responses over the activated overlay graphic rendered on the media content in the playback duration of the media content, via the one or more input devices; 
display an interactive view on the client device, wherein the interactive view comprises a user-selectable option; 
transfer a first state of display associated with the non-programming media content to a second state of display associated with the at least one service based on a selection of the user-selectable option in the interactive view; and 
enable delivery of the at least one service via a fulfilment server to perform an action on the non-programming media content based on the one or more trigger responses and the transfer of the first state of display associated with the non-programming media content to the second state of display associated with the at least one service.
1. A system, comprising: 
a first processor in an interactive service provider for delivery of at least one service over media content to a client device, 
wherein the media content is prepared by a video service provider, wherein the first processor is configured to: 
insert at least one of a plurality of digital watermarks or a plurality of digital fingerprints in the media content, 
wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints is received from a pre-produced master content store, 
wherein the media content comprises programming media content and non-programming media content; 
search for at least one of fingerprint information or watermark information in a registry for the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the media content, based on analysis of at least one of a context, a user preference, or a defined goal of different segments in the programming media content and the non-programming media content, 
wherein the at least one of the fingerprint information or the watermark information enables the first processor to keep a track of a user engagement with the media content, 
wherein the video service provider comprises a second processor for delivery of the media content to the client device, wherein the second processor is configured to: 
transmit a media stream of the media content to the client device,
 wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints are at a plurality of event opportunities in the media content, 
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content; and 
wherein the client device comprises a third processor, wherein the third processor is configured to: 
detect the at least one of the plurality of digital watermarks or the plurality of digital fingerprints inserted in the playback duration of the media content at the client device; 
render a plurality of overlay graphics on the media content for the plurality of candidate time intervals in the media content in the playback duration of the media content based on the at least one of fingerprint information or watermark information; 
determine availability of a set of input devices within a distance from the client device or a secondary device paired with the client device; 
activate at least one of the plurality of overlay graphics on the media content from a repository of overlay graphics or one or more input devices of the set of input devices in a vicinity of the client device; 
render a notification sent to the client device by the interactive service provider, based on a history of the at least one service delivered by the interactive service provider, and 
wherein at least one of the one or more input devices are paired with at least one of the client device or the secondary device; 
receive one or more trigger responses over an activated overlay graphic rendered on the media content in the playback duration of the media content, via the one or more input devices; 
display an interactive view on the client device, wherein the interactive view comprises a user-selectable option; 
transfer a first state of display associated with the non-programming media content to a second state of display associated with the at least one service based on a selection of the user-selectable option in the interactive view; and 
enable delivery of the at least one service to perform an action on the non- programming media content based on the one or more trigger responses and the transfer of the first state of display associated with the non-programming media content to the second state of display associated with the at least one service, 
wherein the delivery of the at least one service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the at least one service to increase the user engagement to select the at least one service.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/527,817
Patent 11,228,809
1. A system, comprising: 
a memory for storing instructions; a first processor in an interactive service provider for delivery of at least one service over media content to a client device, wherein the media content is prepared by a video service provider, 
wherein the first processor is configured to execute the instructions to:
 insert at least one of a plurality of digital watermarks or a plurality of digital fingerprints in the media content, 
wherein the media content comprises programming media content and non-programming media content; 
search for at least one of fingerprint information or watermark information in a registry for the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the media content, based on analysis of at least one of a context, a user preference, or a defined goal of different segments in the programming media content and the non-programming media content, 
wherein the video service provider comprises a second processor for delivery of the media content to the client device, wherein the second processor is configured to: 
transmit a media stream of the media content to the client device, 
wherein the at least one of the plurality of digital watermarks or the plurality of digital fingerprints are at a plurality of event opportunities in the media content, 
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content; and 
wherein the client device comprises a third processor, wherein the third processor is configured to: 
detect the at least one of the plurality of digital watermarks or the plurality of digital fingerprints inserted in the playback duration of the media content at the client device; 
render a plurality of overlay graphics on the media content for the plurality of candidate time intervals in the media content in the playback duration of the media content based on the at least one of fingerprint information or watermark information; 
determine availability of a set of input devices within a distance from the client device or a secondary device paired with the client device; 
activate at least one of the plurality of overlay graphics on the media content from a repository of overlay graphics or one or more input devices of the set of input devices in a vicinity of the client device; 
render a notification sent to the client device by the interactive service provider, based on a history of the at least one service delivered by the interactive service provider, and 
wherein at least one of the one or more input devices are paired with at least one of the client device or the secondary device; 
receive one or more trigger responses over the activated overlay graphic rendered on the media content in the playback duration of the media content, via the one or more input devices; 
display an interactive view on the client device, wherein the interactive view comprises a user-selectable option; 
transfer a first state of display associated with the non-programming media content to a second state of display associated with the at least one service based on a selection of the user-selectable option in the interactive view; and 
enable delivery of the at least one service via a fulfilment server to perform an action on the non-programming media content based on the one or more trigger responses and the transfer of the first state of display associated with the non-programming media content to the second state of display associated with the at least one service.
1. A system, comprising: 
one or more processors in an interactive service provider for delivery of at least one service through at least one of a client device or a secondary device paired with the client device, wherein the one or more processors are configured to: 
insert at least one of a plurality of digital watermarks, a plurality of digital fingerprints, or a plurality of trigger identifiers at a plurality of event opportunities in media content, 
wherein the media content is associated with a video service provider different from the interactive service provider, 
wherein the insertion is executed by the interactive service provider via a first integration with the video service provider, 
wherein the media content comprises programming media content and non-programming media content, and 
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content, 
wherein the client device comprises a processor configured to: 
detect the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content, in the playback duration of the media content at the client device, 
wherein the detection is instructed by the interactive service provider via a second integration with the client device; 
identify, in a registry, information indicating next action of the client device based on the at least one of the inserted plurality of digital watermarks, the inserted plurality of digital fingerprints, or the inserted plurality of trigger identifiers in the media content and instruction calls raised by a trigger client software development kit on behalf of the client device; 
render a plurality of overlay graphics on the media content for the plurality of candidate time intervals based on the identified information; 
activate, via the second integration, at least one rendered overlay graphic of the rendered plurality of overlay graphics and one or more input devices in vicinity of the client device, 
wherein the at least one rendered overlay graphic and the one or more input devices are activated based on previous service requests for the plurality of event opportunities on which the at least one service was previously delivered; 
present the at least one rendered overlay graphic as user-selectable option on the secondary device based on usage statistics of the secondary device and engagement with the at least one rendered overlay graphic on the activation of the at least one rendered overlay graphic; 
receive, via the activated one or more input devices, one or more trigger responses over the at least one activated overlay graphic in the playback duration; and 
display an interactive view on the client device, 
wherein the interactive view displays a message and a transfer of a first view associated with a selection on the user-selectable option to a second view associated with a fulfilment server along with a playback of the media content in the playback duration, 
wherein the message indicates the delivery of the at least one service, and 
wherein the message and the transfer of the first view associated with the selection on the user-selectable option to the second view associated with the fulfilment server are displayed based on the playback of the media content in the playback duration and the received one or more trigger responses, 
wherein the delivery of the at least one service is enabled at the client device that is in communication with the fulfillment server, and
 wherein the fulfillment server fulfills the delivery of the at least one service to increase a user engagement to select the at least one service.


Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200244778 A1	Berookhim; Elliot et al.
US 20170099506 A1	Grover; Matthew
US 20160127788 A1	Roberts; Brian F. et al.
US 20150289022 A1	Gross; Karoline
US 8954521 B1		Faaborg; Alexander et al.
US 20140152894 A1	Childs; Philip Lee et al.
US 8600382 B2		Hicks, III; John Alson
US 20130276023 A1	KENT; James et al.
US 20130205212 A1	Sinha; Nishith Kumar et al.
US 20110246202 A1	McMillan; Francis Gavin et al.
US 20110209181 A1	GUPTA; BINITA et al.
US 20110177775 A1	Gupta; Binita et al.
US 20100287297 A1	LEFEBVRE; Yves
US 20070250901 A1	McIntire; John P. et al.
US 20030151538 A1	Escobosa, Marcus  et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/10/2022